Citation Nr: 0011349	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee as a residual of an inservice injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1943 to November 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to service 
connection for internal derangement of the left knee was 
denied.  


FINDINGS OF FACT

1.  At the December 1997 VA examination the veteran's 
diagnoses were genu valgus deformity of the left knee and 
degenerative arthritis of the left knee.  

2.  Service medical records show that the veteran twisted his 
left knee in August 1943.  The diagnosis was acute synovitis 
and loose bodies of the left knee.  

3.  The December 1997 VA examiner indicated that the 
veteran's current diagnoses were status post remote injury.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative arthritis of the left knee as a residual of an 
inservice injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim, which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records show that the veteran twisted his 
left knee in August 1943.  The diagnosis was acute synovitis 
and loose bodies of the left knee.  At the December 1997 VA 
examination the veteran's diagnoses were genu valgus 
deformity of the left knee and degenerative arthritis of the 
left knee.  The examiner indicated that the veteran's current 
diagnoses were status post-remote injury.  As there is a 
medical diagnosis of a current disability (genu valgus 
deformity of the left knee and degenerative arthritis of the 
left knee); medical evidence of in-service occurrence or 
aggravation of a disease or injury (the veteran twisted his 
left knee in August 1943); and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability (current diagnoses were status post remote 
injury), the veteran's claim is well grounded.  


ORDER

The claim of entitlement to service connection for 
degenerative arthritis of the left knee as a residual of an 
inservice injury is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
degenerative arthritis of the left knee as a residual of an 
inservice injury is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The December 1997 VA examiner indicated that X-rays of the 
left knee revealed hypertrophic degenerative arthritis.  
However, genu valgus deformity of the left knee status post 
remote injury and degenerative arthritis of the left knee 
status post-remote injury were diagnosed.  

Upon review of the evidence, the Board finds that further 
clarification is necessary.  In view of the foregoing, the 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  After reviewing all 
the evidence of record, to include the 
veteran's service medical records, the 
examiner should render opinions as to the 
following:

a.  Whether the veteran has systemic 
degenerative hypertrophic arthritis of 
the left knee versus arthritis due to 
trauma of the left knee.

b.  If the veteran has systemic 
degenerative hypertrophic arthritis of 
the left knee then is there any 
scientific basis for determining that 
this arthritis is related to the 
inservice left knee trauma?

c.  If the veteran has traumatic 
arthritis of the left knee then is it 
more likely than not that the traumatic 
arthritis is due to his inservice left 
knee trauma versus the genu valgus 
deformity of the left knee?  

A complete rationale for all opinions 
expressed should be provided.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder is to be made available to 
the examiner prior to the examination, 
and the examiner is asked to indicate in 
the examination report that the folder 
has been reviewed.

2.  In providing notification to the 
veteran of the scheduling of the 
examinations, the RO should also provide 
the veteran with notice of 38 C.F.R. § 
3.655, which requires the denial of a 
claim for service connection where the 
veteran fails to report for a scheduled 
examination deemed to be necessary by VA.  
A copy of all correspondence associated 
with the scheduling and notification of 
the examinations should be associated 
with the VA claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



